DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 2-5 are represented as a flow chart with blank boxes/symbols. Blank boxes/symbols are not universally understood or accepted and therefore the drawing cannot be understood. In accordance with 37 C.F.R. 1.84(o) a legend is required to understand the process of the drawings, i.e. the boxes should be filled (preferably internally) with words/wording that describes that step in as brief of a description as possible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive/clear. For example, “for vehicle readiness of approach” is not clear of the inventive concept reflecting that the approach is of the user/driver of the vehicle and the readiness is reflective of a controlling of charging operation. The title should be reflective of the inventive concept found in the independent claims.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite that a proximity timer is set upon charging and further that the charging is adjusted to the second rate “when the user is within the selected distance at or after a time at which the proximity timer expires.” However, this recitation is unclear as it depends from the independent claims. For example, the independent claim sets forth that once the location is within a selected distance the charging is changed to the second rate. It cannot further be true then that the charging rate is again adjusted to the second rate when the user is within “the selected distance”. Said another way, the 
A review of the specification appears to disclose a different method. Paragraph [0020] of Applicant’s PG Pub discloses that a proximity timer is indeed set but that its purpose is to prevent the switching to the second rate before the timer expires. Therefore if the Examiner may suggest, it would appear if the claim was amended to state “further comprising setting a proximity timer upon commencing the charging of the vehicle and only adjusting the charging of the vehicle to the second charging rate when the user is with the selected distance and at or after a time at which the proximity timer expires”, then the 112b rejection above would be overcome. 
For the purposes of examination below the Examiner interprets the claims as recited in the suggested amended format. 
Claims 6-7, 13-14, and 20 depend from the claims above and inherited the deficiency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon [US 10,232,729].
With respect to claims 1, 8, 15, Jeon discloses a method of charging an electric vehicle [Fig. 2], comprising: charging the vehicle at a first charging rate [implicit feature of charging, i.e. current has to be some first rate in order to charge]; determining, at a processor, a location of a user of the vehicle 130; calculation of user distance and also approaching speed of the user to their vehicle]; and adjusting the charging of the vehicle from the first charging rate to a second charging rate when the location is within a selected distance from the vehicle [130/120; adjusting amount of current; col. 8 lines 8-14, the amount of current to the battery is decreased as the distance between the user and their vehicle decreases].

With respect to claims 2, 9, 16, Jeon further discloses comprising determining the location of the user via a communication between the electric vehicle and a communication device associated with the user [see 300 and 200, i.e. user terminal and telematics server].

With respect to claims 3, 10, and 17, Jeon further discloses determining a boundary surrounding at least a part of the electric vehicle, charging the electric vehicle at the first charging rate when the user is outside of the boundary and charging the vehicle at the second charging rate when the user is inside of the boundary [Fig. 3; i.e. beyond 500m (T0) and various stages of less than 500m (T1,T,4,T(N-1), TN].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon [US 10,232,729] as applied above, and further in view of Nakamura [US 2010/0204865].
claims 4, 11, and 18, Jeon fails to disclose sounding an audio signal when a charge cord is manually unlocked from a charging receptacle and the user is not within the selected distance. However, security measures for charging/charging plugs of electric vehicle is routine in the art. 
For example, Nakamura teaches sounding an audio signal when a charge cord is manually unlocked from a charging receptacle and the user is not within a selected distance [par. 0056; note an “alarm” is further taught to include a horn, see par. 0027, where activating the sound alarm in response to a security measure is previously disclosed at least at 0048]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Jeon to include an audio signal when the cord is manually unlocked/attempted to be manually unlocked while the user is away for the benefit of adding a security measure that prevents the cord from being remove (and thus charging from stopping) in an unauthorized manner. 
 
Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon [US 10,232,729] as applied above, and further in view of Sindia et al. [US 2017/0066334].
With respect to claims 5, 12, and 19, Jeon as detailed above discloses adjusting the charging of the vehicle to the second charging rate when the user is within the selected distance at or after a time (i.e. T0 though T(n-1) and TN) but fails to explicitly disclose setting a proximity timer upon commencing the charging of the vehicle and adjusting the charging of the vehicle to the second charging rate when the user is within the selected distance at or after a time at which the proximity timer expires.
Sindia teaches a charging system with controlled power level adjustment of the charging power based on the proximity of a user to the charger, wherein a proximity timer is set/checked upon commencing of a charging operation and to which a charging current is reduced when the user is within a selected distance/proximity for a period of time (i.e. timer expires equates to a period of time) [Fig. 3]. 
.  

Allowable Subject Matter
Claims 6, 7, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if canceled and rewritten into their respective independent claims including all of the limitations of the base claim and the intervening claims.
With respect to claims 6, 13, and 20, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited in the preceding claims with “further comprising unlocking a charge cord from the vehicle when the charging of the vehicle is adjusted to the second charging rate.”
As the rejection of claims 5, 12, and 19 required the teaching of the proximity timer to be with a wireless charging system there would be no motivation, suggestion, or teaching to further modify the disclosures to have a charge cord with an unlocking/locking feature such that it would have been obvious to a person having ordinary skill in the art since the disclosures would teach away from one another.  
Claims 7 and 14 depend from the claims above and are objected to for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859